Citation Nr: 9927183	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  93-15 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased initial rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from November 1984 to June 
1990, and from January 1991 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1993 rating decision, in which the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA) granted service connection for PTSD and 
assigned a 10 percent disability evaluation.  The Board 
remanded this case in June 1995 and December 1996.

The Board notes that, in an Informal Hearing Presentation 
dated in April 1999, the appellant's representative listed a 
claim for service connection for hearing loss as a claim on 
appeal.  This claim was denied in a Board decision dated in 
December 1996, but reopened by the RO in a decision dated in 
August 1998.  The appellant has not perfected an appeal on 
this claim and it is not currently before the Board.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's PTSD disability, which is manifested 
primarily by symptomatology of nightmares, flashbacks, cold 
sweats, intrusive thoughts, feelings of estrangement from 
others, suspiciousness, mild depressive spells, insomnia, 
guilt and irritability, more nearly approximates moderate 
impairment of social and occupational functioning.

3.  The appellant's PTSD disability does not produce an 
exceptional or unusual disability picture with related 
factors such as need for frequent hospitalization or marked 
interference with employment.


CONCLUSION OF LAW

The schedular criteria for an initial PTSD evaluation of 30 
percent, effective to January 7, 1992, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1995); 38 C.F.R. §§ 
3.321(b), 4.1, 4.7, 4.130, 4.132 Diagnostic Code 9411 (1996 & 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is plausible.  See Proscelle v. Derwinski, 2 
Vet.App. 629, 631 (1992).  Furthermore, he has undergone 
recent VA examination and his VA clinical records have been 
associated with the claims folder.  The Board accordingly 
finds the duty to assist him, mandated by 38 U.S.C.A. § 5107, 
has been satisfied.

The Board must determine whether the weight of the evidence 
supports the appellant's claim or is in relative equipoise, 
with him prevailing in either event.  However, if the weight 
of the evidence is against his claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 
(1998); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The appellant contends, in essence, that his PTSD 
symptomatology, which includes nightmares, flashbacks, cold 
sweats, intrusive thoughts, feelings of estrangement from 
others, suspiciousness, mild depressive spells, insomnia, 
guilt and irritability, warrants a disability rating in 
excess of the currently assigned 10 percent rating.

Service medical records reveal that the appellant incurred a 
shrapnel wound injury stemming from a SCUD missile attack 
during the Persian Gulf War.  In April 1991, he presented for 
psychiatric consultation with complaint of memory loss, 
intrusive thoughts, avoidance of recollections, insomnia, 
nightmares, flashbacks, inappropriate guilt, irritability, 
startle response, restricted range of affect, memory loss and 
feelings of estrangement from others.  He was given a 
diagnosis of PTSD.

VA examination, dated in April 1992, revealed that the 
appellant was coping with his wounds and war experiences 
fairly well, but that he still experienced bad dreams and 
occasional flashbacks.  The examiner described his PTSD as 
"mild."  VA neuropsychiatric examination, dated in December 
1992, recorded his psychological symptoms of anxiety, 
restlessness, insomnia, nightmares and feelings of guilt.  
Mental status examination was significant for a tense and 
somewhat depressed mood.

VA outpatient treatment records reveal the appellant's 
complaint of stress headaches in April 1993.  It was noted 
that he often smiled inappropriately.  In July 1993, he felt 
depressed and was prescribed Zoloft.

On VA mental disorders examination, dated in October 1995, 
the examiner opined that the psychological residual of the 
appellant's combat experiences had affected, to some degree, 
some areas of his industrial and social functioning.  It also 
interfered with his development of supportive, positive 
relationships.  The examiner further commented that it was 
obvious that the appellant had been severely affected by 
multiple traumatic experiences which exacerbated his PTSD 
symptoms, to include nightmares, anxiety, insomnia and 
depression, which he suffered on a regular basis.

A VA outpatient treatment record, dated in June 1997, reveals 
the appellant's complaint of nightmares, insomnia, night 
sweats, and difficulty in getting along with others.  He had 
additional complaint of mood swings and occasional flashbacks 
in August 1997.  At that time, he was given a diagnosis of 
PTSD with mild depression and prescribed of Wellbutrin.  A 
September 1997 examination revealed his subjective complaints 
of anxiety and sleep difficulties, but he was given a normal 
mental status examination.

On VA PTSD examination, dated in February 1998, the appellant 
primarily complained of bad dreams with cold sweats.  He 
could still hear the sounds of SCUD missiles.  He had had 
depressive spells which had improved.  His temper was under 
control.  He still had feelings about being robbed by 
strangers and, at times, he felt scared being around 
strangers.  He had been employed as a property management 
utility clerk for the past seven years.  He slept about six 
hours per day.  

On mental status examination, the appellant was dressed 
appropriately.  He could not remember the examiner from a 
previous examination in 1995.  He was comfortable and 
participated well with good eye contact.  He showed no memory 
impairment.  He denied delusions or hallucinations.  Affect 
and mood were appropriate.  He was nice, personable, alert 
and oriented.  Cognitive functioning was intact.  Insight and 
judgment were not impaired.  The examiner commented that he 
had undergone very little change in mental status since 1995, 
although he continued to have dreams referable to PTSD.  
Diagnosis was of chronic mild to moderate PTSD.  His Global 
Assessment Functioning (GAF) score was 62.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  The RO has rated the appellant's PTSD as 10 
percent disabling under Diagnostic Code 9411.  His 10 percent 
rating contemplates occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent disability rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self- care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating would require occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Richard v. Brown, 9 Vet.App. 
266 (1996)(citing Diagnostic and Statistical Manual of Mental 
Disorders 32, 4th ed.1994)(DSM-IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM-IV in order to apply the general rating criteria for 
rating mental disorders.  38 C.F.R. § 4.130 (1998).  A GAF of 
70 is defined as "some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household)," but generally 
functioning pretty well with some meaningful relationships.  
A GAF of 60 is defined as "[m]oderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co- 
workers).

In this case, the Board has reviewed the entire record, 
including the appellant's statements of record.  His most 
recent examination reveals symptomatology primarily involving 
nightmares, cold sweats, intrusive thoughts, suspiciousness 
and feelings of estrangement from others.  He has had recent 
symptoms of mild depressive spells, flashbacks, insomnia, 
guilt and irritability.  However, the record clearly shows 
that his memory, insight, judgment, speech and cognitive 
functioning have not been impaired.  A recent psychiatric 
assessment of his psychological, social and occupational 
functioning (GAF score) was consistent with symptomatology 
slightly less than moderate in nature.

The Board is of the opinion that the evidence for an 
increased rating for his PTSD is in relative equipoise.  
Therefor, with consideration of 38 C.F.R. § 4.7, and 
application of the benefit of the doubt rule, the Board finds 
that the evidence of record more nearly shows PTSD disability 
which results in moderate social and occupational 
functioning.  As such, his disability meets the criteria for 
a rating of 30 percent.

However, there is no showing of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty in understanding complex commands, or impairment 
of memory, judgment and abstract thinking.  Accordingly, a 
disability evaluation in excess of 30 percent is not 
warranted.

As stated above, the appellant's appeal arises from a 
February 1993 RO rating decision which granted service 
connection for PTSD, and assigned a 10 percent disability 
evaluation.  He was assigned an effective date of January 7, 
1992.  By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating mental disorders, including PTSD.  See 61 Fed. 
Reg. 52695- 52702 (1996).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet.App. 308, 
312-13 (1991).  But see Rhodan v. West, 12 Vet.App. 55 
(1998).

Under the regulations in effect prior to November 7, 1996, a 
50 percent evaluation required that the ability to establish 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels had to be 
so reduced as to result in considerable industrial 
impairment.  Clearly, on the facts of this case, the 
appellant is not entitled to a 50 percent rating under the 
regulations in effect prior to November 1996.  In this 
respect, his memory, insight, judgment, speech and cognitive 
functioning are intact, he does not manifest psychoneurotic 
symptoms which result in considerable industrial impairment.  

Furthermore, the Board is also cognizant of the fact that 
this appeal arises from the appellant's dissatisfaction with 
his initial rating following the grant of service connection 
for PTSD.  In such a case, the Court of Appeals for Veterans 
Claims has held that separate or "staged" ratings must be 
assigned where the evidence shows varying levels of 
disability for separate periods of time.  Fenderson v. West, 
12 Vet.App. 119 (1999).  The Board finds, with consideration 
of 38 C.F.R. § 4.7, and application of the benefit of the 
doubt rule, that the appellant's PTSD disability has more 
nearly resulted in moderate difficulty in social and 
occupational functioning since the inception of his claim on 
January 7, 1992.  However, the Board also finds, by a 
preponderance of the evidence that, at any time since the 
appellant's filing of this claim, his disability has not been 
of sufficient severity to warrant a disability evaluation in 
excess of 30 percent.

The schedular rating criteria represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from disease or injury.  38 C.F.R. § 4.1 
(1998).  The varying degrees of disability contemplate 
considerable loss of working time due to exacerbations or 
illness in proportion to the severity of the disability.  Id.  
In cases of unusual or exceptional disability picture, such 
as injuries or illnesses causing marked interference with 
employment or frequent periods of hospitalization, an 
extraschedular evaluation may be assigned where the regular 
schedular standards are thereby rendered impractical.  38 
C.F.R. § 3.321(b)(1) (1998).  The evidence of record shows 
that the appellant has been gainfully employed for the last 
seven years, and he has not been hospitalized for his PTSD.  
Accordingly, assignment of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) is not warranted.

The benefit of the doubt has been applied in favor of the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3 (1998).


ORDER

A 30 percent schedular evaluation for PTSD, effective to 
January 7, 1992, is granted, subject to the criteria which 
govern the payment of monetary awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

